Citation Nr: 0901317	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-35 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for chloracne of the 
face, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from February 1967 to 
January 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision May 2006 of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Lincoln, Nebraska.  That rating action granted a 30 percent 
disability rating for the veteran's chloracne of the face.  
The veteran was notified of that action and he has appealed 
the rating decision claiming that his condition should be 
rated in excess of 30 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran has come before the Board asking 
that his service-connected chloracne of the face be assigned 
a disability rating in excess of 30 percent.  The record 
indicates that over the course of this appeal, the veteran 
has undergone two plastic surgeries of the face.  The first 
occurred in May 2006 when he underwent a dermabrasion of the 
face; the second surgery was in November 2006 when a chemical 
peel occurred.  The claims folder contains pictures of the 
veteran's face prior to the first surgery.  There are 
pictures of the veteran shortly after the surgery but these 
pictures were accomplished prior to the veteran fully 
recovering from the dermabrasion.  There are also pictures of 
the veteran around the time that chemical peel was performed.  
These pictures too were accomplished prior to the veteran 
fully recovering from the chemical peel.  There are no other 
pictures of the veteran since that time.

More importantly, since the November 2006 chemical peel and 
after a period of time in which the veteran should have 
recovered from such a procedure, the veteran has not 
undergone a dermatological examination.  Such an examination 
should have been accomplished so that the VA would have 
current medical information before it prior to making a 
determination on the veteran's claim.  VA has a duty to 
obtain a medical examination or opinion when such examination 
or opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  Because there 
has been a lack of clarity overall with the claim, the Board 
believes that the claim should be returned to the VA/AMC so 
that thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment 
should be accomplished so that the disability evaluation will 
be a fully informed one in regards to the appellant's claim.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Such an exam should 
be performed because it may provide additional insight into 
the veteran's claim.

Finally, during the course of this appeal, the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, 
issued Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
discussed what the VA must do in order to be compliant with 
the Veterans Claims Assistance Action of 2000 (VCAA).  In 
order to satisfy the VCAA duty to notify requirements for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the 
claimant that, to substantiate a claim, 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life;

(2) if the Diagnostic Code under which 
the claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life;

(4) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation, e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

Id.  The veteran was provided with VCAA notice with respect 
to his increased rating claim.  Said notice was provided in 
March 2006.  Nevertheless, the notice was general in nature 
and a review of that letter suggests that it does not satisfy 
the first, second, third, and fourth requirements set out 
above.  The Board, therefore, remands for VCAA compliant 
notice.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should provide to the 
veteran all notification action required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the increased 
rating claim.  The notice should conform 
to the requirements of Vazquez-Flores v 
Peake, 22 Vet. App. 37 (2008), as 
described above, as well as 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2007 for his chloracne, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2008).

3.  The veteran should be scheduled for a 
VA dermatological examination for the 
purpose of determining the severity and 
scope of his service-connected chloracne 
of the face.  The examination must be 
performed by a specialist (medical 
doctor) in dermatology.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand, 
and must review the veteran's medical 
history.  Any tests and studies deemed 
necessary should be accomplished at this 
time.

Unretouched color photographs of the 
whole facial area should be accomplished 
and those photographs should be included 
in the claims folder for further review.

The examiner should report whether the 
veteran has visible or palpable tissue 
loss over the areas affected by the 
chloracne; gross distortion or asymmetry 
of one, two, or three or more features or 
paired sets of features (nose, chin, 
forehead, eyes (inclusive of eyelids), 
ears (auricles), cheeks, and lips); or 
six or more of the following 
characteristics:  (1) a scar five or more 
inches (13 or more centimeters) in 
length; (2) a scar at least one-quarter 
inch (0.6 centimeters) wide at the widest 
part; (3) surface contour of a scar 
elevated or depressed on palpation; (4) 
scar adherent to underlying tissue; (5) 
skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 square 
centimeters); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 square centimeters); (7) underlying 
soft tissue missing in an area exceeding 
six square inches (39 square 
centimeters); and/or (8) skin indurated 
and inflexible in an area exceeding six 
square inches (39 square centimeters).

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination. The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issue on appeal.  
The AMC/RO should ensure that it evaluates the veteran's 
chloracne under the old and new dermatological 
(disfigurement) rating criteria.  If the benefits sought on 
appeal remain denied, the appellant should be provided a 
supplemental statement of the case (SSOC) along with the old 
and new rating criteria.  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is contacted by the RO/AMC.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




